                                                                      JS-6
1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               ) Case No.: See Appendix
                                                 )
12                                               )
                                                 )
13                                               )
                                                 )
14   IN RE: REMOVED STATE COURT                  )
     TALC ACTIONS AGAINST                        ) ORDER REMANDING OSC TALC
15                                               ) ACTIONS TO STATE COURT
     JOHNSON & JOHNSON, ET AL.                   )
16                                               )
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
22

23   I. INTRODUCTION
24

25         Thousands of plaintiffs across the country have filed personal injury lawsuits
26   alleging injury and wrongful death caused by exposure to asbestos from the talc used in
27   Johnson & Johnson’s products. Johnson & Johnson began removing many of these
28   actions to federal court on the basis that they are related to the pending bankruptcy

                                                  -1-
1    proceeding of its sole talc supplier, Imerys Talc America, Inc. (hereinafter “Imerys”). In
2    this district, courts have remanded nearly one hundred of these cases on equitable
3    grounds. The substantial majority of the remaining removed cases have been transferred
4    to this Court.
5

6           The Court issued an order to show cause why the removed actions before it
7    (the “OSC Talc Actions”) 1 should not also be remanded on equitable grounds. Both
8    Johnson & Johnson and any plaintiffs wishing to respond have had an opportunity to be
9    heard. For the following reasons, the OSC Talc Actions are hereby REMANDED to
10   state court.
11

12   II. BACKGROUND
13

14          There are roughly 2,400 talc-related actions that have been filed against Johnson &
15   Johnson in state courts nationwide. The plaintiffs suffer from various types of cancer that
16   they attribute to asbestos exposure from Johnson & Johnson’s products. In this district,
17   there are several state-level coordinated efforts to manage these cases alongside other
18   talc- and asbestos-related litigation. Prior to their removal, many of the cases had been
19   pending in state court for months, if not years. Some had already been tried. Others had
20   been substantially litigated and were ready for trial. While the plaintiffs face varying
21   prognoses, many of those still living are gravely ill.
22

23          In April 2019, Johnson & Johnson began removing these actions on the basis that
24   they are “related to” Imerys’s bankruptcy proceeding. See 28 U.S.C. § 1334(b). Imerys
25   is Johnson & Johnson’s sole talc provider. It filed for Chapter 11 bankruptcy on
26

27
     1
       The Court issued the order to show cause in the forty-two actions before it as of May 6, 2019. Since
28   then, over one hundred other Johnson & Johnson talc actions have been transferred to this Court. The
     instant Order addresses only the actions subject to the order to show cause.
                                                        -2-
1    February 13, 2019, in the United States Bankruptcy Court for the District of Delaware
2    (“Delaware Bankruptcy Court”). See In re Imerys Talc America, et al., Case No. 19-
3    10289-LSS (Bankr. D. Del.). Any claims against Imerys have been stayed by the
4    bankruptcy filing. See 11 U.S.C. § 362. The plaintiffs, however, have continued to
5    litigate their claims as to Johnson & Johnson. Johnson & Johnson asserts that those
6    claims are related to Imerys’s bankruptcy proceeding because Johnson & Johnson’s
7    supply agreements with Imerys contain contractual indemnifications and other liability-
8    sharing provisions triggered by the plaintiffs’ claims. Johnson & Johnson filed a motion
9    in the United States District Court for the District of Delaware (“Delaware District
10   Court”) to fix venue in the District of Delaware for all of the state court talc actions filed
11   against it. Johnson & Johnson anticipates that the Delaware District Court will rule on
12   the motion shortly after briefing concludes on May 23, 2019.
13

14          In the interim, several courts in this district have remanded the Johnson & Johnson
15   talc actions before them on equitable grounds. On May 3, 2019, this Court issued orders
16   remanding two cases that Johnson & Johnson had removed weeks before the seriously ill
17   plaintiffs were scheduled to proceed to trial. See Cabibi v. Avon Prods., Inc., 2019 WL
18   1976438 (C.D. Cal.); Weirick v. Brenntag N. Am., Inc., 2019 WL 1976436 (C.D. Cal.).
19   Both cases had been pending in Los Angeles County Superior Court for over a year and
20   one case had already been tried. Finding that comity, judicial economy, and other
21   equitable grounds weighed in favor of remand, the Court exercised its broad discretion
22   under Section 1452(b) of the Bankruptcy Code to remand both actions to state court. See
23   generally id. Other courts in this district have issued similar orders remanding nearly one
24   hundred of the actions Johnson & Johnson has removed.2 In the interest of conserving
25
     2
      See, e.g., Schade, et al. v. Johnson & Johnson, et al., Case No. 19-cv-03662-DMG (RAOx), Dkt. 8;
26
     Brown, et al. v. Johnson & Johnson, et al., Case No. 19-cv-03289-FMO (JEMx), Dkt. 8; Haggerty v.
27   Johnson & Johnson, et al., Case No. 2:19-cv-03497-JFW (FFMx), Dkt. 8; Collison v. Johnson &
     Johnson, et al., Case No. 2:19-cv-03395-PA (PLAx), Dkt. 9; Bassey v. Johnson & Johnson, et al., Case
28   No. 2:19-cv-03290-RGK (JPRx), Dkt. 8. A district court in South Carolina also remanded a Johnson &
     Johnson talc action on equitable grounds. See Johnson, et al. v. Johnson & Johnson, et al., Case No.
                                                      -3-
1    judicial resources, this Court ordered Johnson & Johnson to show cause why the OSC
2    Talc Actions should not be remanded on similar grounds.
3

4    III. ANALYSIS
5

6           Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins.
7    Co. of Am., 511 U.S. 375, 377 (1994). As such, federal courts are presumed to lack
8    jurisdiction in a particular case “unless the contrary affirmatively appears.” Stock W.,
9    Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir.
10   1989). Where, as here, a defendant removes the action to federal court, the burden of
11   establishing subject matter jurisdiction falls on the defendant. Gaus v. Miles, Inc., 980
12   F.2d 564, 566 (9th Cir. 1992). Johnson & Johnson asserts that this Court has subject
13   matter jurisdiction over the plaintiffs’ state law claims because they are related to
14   Imerys’s bankruptcy proceeding in Delaware.
15

16          Bankruptcy jurisdiction is governed by 28 U.S.C. § 1334, which vests district
17   courts with “original but not exclusive jurisdiction of all civil proceedings arising under
18   title 11, or arising in or related to cases under title 11.” 28 U.S.C. § 1334(b). A party
19   may remove any claim in a civil action to the district court in which the civil action is
20   pending, if the district court has jurisdiction over the claim pursuant to Section 1334(b).
21   Id. § 1452(a). Once a claim is removed pursuant to Section 1452(a), the district court to
22   which the claim is removed may remand the claim “on any equitable ground.” Id.
23   § 1452(b). This is true even if the claim falls within the district court’s subject matter
24   jurisdiction under Section 1334(b). See, e.g., TIG Ins. Co. v. Smolker, 264 B.R. 661,
25   666–67 (Bankr. C.D. Cal. 2001). An order remanding an action pursuant to Section
26

27
     3:19-cv-01152-MBS, Dkt. 24 at 4 (D.S.C. May 3, 2019) (finding that Johnson & Johnson’s basis for
28   “related to” jurisdiction is based on “mere speculation” and that “equity favors prompt resolution in state
     court”).
                                                         -4-
1    1452(b) “is not reviewable by appeal or otherwise by the court of appeals under section
2    158(d), 1291, or 1292 of [the Bankruptcy Code] or by the Supreme Court of the United
3    States under section 1254.” 28 U.S.C. § 1452(b).
4

5          Section 1452(b)’s “‘any equitable ground’ remand standard is an unusually broad
6    grant of authority.” McCarthy v. Prince, 230 B.R. 414, 417 (B.A.P. 9th Cir. 1999). In
7    determining whether equitable grounds exist to remand an action removed under Section
8    1452(a), courts consider several factors, including the extent to which state law issues
9    predominate over bankruptcy issues, whether the applicable law involves difficult or
10   unsettled issues, whether any basis for jurisdiction other than Section 1334 exists, comity
11   and respect for state law decision-making capabilities, the degree of relatedness of the
12   state proceeding to the bankruptcy case, the likelihood that either party is engaging in
13   forum shopping, the existence of a right to a jury trial, the burden on the bankruptcy
14   court’s docket, the feasibility of allowing judgments to be entered in state court while
15   leaving enforcement to the bankruptcy court, the impact of remand on the administration
16   of the debtor’s bankruptcy case, and the possibility of prejudice to the parties in the
17   action. See In re Cedar Funding, Inc., 419 B.R. 807, 820 n.18 (B.A.P. 9th Cir. 2009)
18   (citing In re Enron Corp., 296 B.R. 505, 508 n.2 (Bankr. C.D. Cal. 2003)). “Because
19   Section 1452(b) affords ‘an unusually broad grant of authority,’ any one of the relevant
20   factors may provide a sufficient basis for equitable remand.” Stichting Pensioenfonds
21   ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (Bankr. C.D. Cal. 2010) (citation
22   omitted).
23

24         The relevant factors weigh strongly in favor of granting equitable remand of the
25   OSC Talc Actions. These are state law actions at their core. They are part of various
26   statewide coordinated proceedings of similar personal injury and wrongful death
27   lawsuits. The injuries alleged sound entirely in state tort law. Many of the claims have
28   been pending for years and have been substantially litigated. The state court judges

                                                  -5-
1    managing the cases have intimate knowledge of the issues and parties involved. Other
2    than Johnson & Johnson’s theory of “related to” jurisdiction under Section 1334(b), there
3    is no basis for removal or federal jurisdiction. Accordingly, comity favors remand. See
4    In re Enron Corp., 296 B.R. at 509 (“Comity dictates that California courts should have
5    the right to adjudicate the exclusively state law claims involving California-centric
6    plaintiffs and California-centric transactions.”).
7

8          The degree of relatedness between the plaintiffs’ claims and Imerys’s bankruptcy
9    proceeding does not appear strong. Imerys’s purported connection rests primarily on an
10   indemnification provision in its supply agreements with Johnson & Johnson. That
11   provision requires Imerys to “indemnify, defend and hold harmless [Johnson & Johnson]
12   . . . from and against all liabilities arising out of any violation by [Imerys] of any law,
13   ordinance, regulation or rule.” See Angione v. Johnson & Johnson, et al., Case No. 2:19-
14   cv-03150-CJC-JC, Dkt. 12 Ex. H (1989 Talc Supply Agreement) § 10; id. Ex. I (2001
15   Talc Supply Agreement) § 7(a)(iv). Johnson & Johnson represented in its discovery
16   disclosures that its indemnification and insurance agreements were “unlikely to be
17   implicated” by or were “not relevant” to the plaintiffs’ claims against it. See, e.g., Myers
18   v. Avon Prods., Inc., et al., Case No. 2:19-cv-03563-CJC (JCx), Dkt. 11-2 [Declaration of
19   Marissa Langhoff] ¶¶ 6–8; id. Exs. B–D). Although Johnson & Johnson takes the
20   opposite stance now, it seemingly was justified in making those representations. The
21   plaintiffs are proceeding on claims against Johnson & Johnson only. Resolution of those
22   claims will not determine whether Imerys violated a law, ordinance, regulation, or rule.
23   That determination would likely require a separate proceeding. If the indemnification
24   provision has not been triggered, the relationship between the plaintiffs’ claims and
25   Imerys’s bankruptcy proceeding is hypothetical and remote.
26

27         The plaintiffs’ right to a jury trial would be substantially prejudiced if their actions
28   are not remanded. Although Imerys filed for bankruptcy on February 13, 2019, Johnson

                                                   -6-
1    & Johnson waited until late April to remove these actions to federal court. As a result,
2    some plaintiffs lost imminent trial dates. Regardless of whether a trial had been
3    scheduled, the parties had conducted discovery, deposed witnesses, and engaged in
4    motion practice all in accordance with California state law and procedure. Now Johnson
5    & Johnson asks these plaintiffs who have diligently been litigating their claims in state
6    court to travel to a distant and inconvenient forum where much of the parties’ efforts will
7    have to be duplicated. Resolution or trial of their claims will be delayed by months or
8    even years. With the plaintiffs’ health on the line, many do not have time for further
9    delay. Johnson & Johnson’s removal has risked depriving them of their day in court.
10

11         Johnson & Johnson and Imerys, by contrast, are not likely to suffer serious
12   prejudice if these actions are remanded. Adjudication of the plaintiffs’ California state
13   law claims against Johnson & Johnson in California state court will not significantly
14   hamper the administration of Imerys’s bankruptcy estates. The plaintiffs’ claims against
15   Imerys—if any—are stayed. If Johnson & Johnson is entitled to contribution or
16   indemnity from Imerys, it can assert claims against Imerys’s estates in the Delaware
17   Bankruptcy Court. Since Imerys would not be a party to any trial of Johnson &
18   Johnson’s claims, it will not be precluded from raising any defenses it may have against
19   Johnson & Johnson.
20

21         Johnson & Johnson alternatively requests that this Court abstain from addressing
22   the issue of remand so that the Delaware District Court may first rule on the motion to fix
23   venue. Johnson & Johnson relies on 28 U.S.C. § 157(b)(5), which states that “personal
24   injury tort and wrongful death claims shall be tried in the district court in which the
25   bankruptcy case is pending, or in the district court in the district in which the claim arose,
26   as determined by the district court in which the bankruptcy case is pending.” This
27   provision governs venue, not jurisdiction. See Stern v. Marshall, 564 U.S. 462, 478–79
28   (2011). The issue before the Court is whether removal jurisdiction is proper. Johnson &

                                                   -7-
1    Johnson offers no authority for the proposition that the Court cannot rule on the threshold
2    issue of jurisdiction before the Delaware District Court rules on the motion to fix venue.
3    To the contrary, punting on this important issue would only reward Johnson & Johnson’s
4    unabashed attempt at further delaying the resolution of hundreds of California plaintiffs’
5    claims. For the reasons already stated, equitable considerations compel the Court to
6    remand the OSC Talc Actions to state court.3
7

8    IV. CONCLUSION
9

10          The OSC Talc Actions are hereby REMANDED to state court. Any motions or ex
11   parte applications to remand that are pending in the OSC Talc Actions are DENIED AS
12   MOOT, and the hearings vacated.
13

14

15

16          DATED:         May 21, 2019
17                                                      __________________________________
18                                                              CORMAC J. CARNEY
19                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
     3
27     The plaintiffs in the OSC Talc Actions offer several other arguments in support of remand. For
     instance, they argue that Johnson & Johnson’s removal was untimely and that the plaintiffs’ claims are
28   subject to mandatory abstention. Because the Court finds that equitable remand is proper pursuant to 28
     U.S.C. § 1452(b), it need not address these remaining grounds for remand.
                                                       -8-
1                           Appendix
2

3    CV19-3076-CJC (JCx)         CV19-3234-CJC (JCx)
4    CV 19-3080-CJC (JCx)        CV19-3241-CJC (JCx)
5    CV19-3082-CJC (JCx)         CV19-3244-CJC (JCx)
6    CV19-3130-CJC (JCx)         CV19-3287-CJC (JCx)
7    CV19-3150-CJC (JCx)         CV19-3306-CJC (JCx)
8    CV19-3152-CJC (JCx)         CV19-3346-CJC (JCx)
9    CV19-3157-CJC (JCx)         CV19-3359-CJC (JCx)
10   CV19-3160-CJC (JCx)         CV19-3367-CJC (JCx)
11   CV19-3161-CJC (JCx)         CV19-3372-CJC (JCx)
12   CV19-3162-CJC (JCx)         CV19-3393-CJC (JCx)
13   CV19-3165-CJC (JCx)         CV19-3410-CJC (JCx)
14   CV19-3169-CJC (JCx)         CV19-3415-CJC (JCx)
15   CV19-3170-CJC (JCx)         CV19-3422-CJC (JCx)
16   CV19-3171-CJC (JCx)         CV19-3424-CJC (JCx)
17   CV19-3175-CJC (JCx)         CV19-3435-CJC (JCx)
18   CV19-3176-CJC (JCx)         CV19-3458-CJC (JCx)
19   CV19-3177-CJC (JCx)         CV19-3467-CJC (JCx)
20   CV19-3181-CJC (JCx)         CV19-3471-CJC (JCx)
21   CV19-3188-CJC (JCx)         CV19-3472-CJC (JCx)
22   CV19-3189-CJC (JCx)         CV19-3482-CJC (JCx)
23   CV19-3191-CJC (JCx)         CV19-3773-CJC (JCx)
24

25

26

27

28


                               -9-
